Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 1 of 28 Page ID #:139




                 EXHIBIT A
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 2 of 28 Page ID #:140
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 3 of 28 Page ID #:141
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 4 of 28 Page ID #:142
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 5 of 28 Page ID #:143
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 6 of 28 Page ID #:144
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 7 of 28 Page ID #:145
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 8 of 28 Page ID #:146
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 9 of 28 Page ID #:147
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 10 of 28 Page ID
                                  #:148
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 11 of 28 Page ID
                                  #:149
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 12 of 28 Page ID
                                  #:150
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 13 of 28 Page ID
                                  #:151
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 14 of 28 Page ID
                                  #:152
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 15 of 28 Page ID
                                  #:153
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 16 of 28 Page ID
                                  #:154
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 17 of 28 Page ID
                                  #:155
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 18 of 28 Page ID
                                  #:156
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 19 of 28 Page ID
                                  #:157
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 20 of 28 Page ID
                                  #:158
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 21 of 28 Page ID
                                  #:159
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 22 of 28 Page ID
                                  #:160
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 23 of 28 Page ID
                                  #:161
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 24 of 28 Page ID
                                  #:162
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 25 of 28 Page ID
                                  #:163
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 26 of 28 Page ID
                                  #:164
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 27 of 28 Page ID
                                  #:165
Case 8:19-cv-01408-JVS-DFM Document 18-1 Filed 08/23/19 Page 28 of 28 Page ID
                                  #:166
